Citation Nr: 9922106	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

Entitlement to an increased (compensable) rating for 
residuals of a left orbital wall fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to July 
1991.

This appeal arises from a decision by the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issue of an increased rating for residuals of a right 
maxillary sinus wall fracture with rhinitis is the subject of 
the REMAND section of this decision.  

Although it appears that during a June 1997 RO hearing, the 
veteran vaguely referred to the issue of an increased rating 
for the residuals of maxillary sinus wall fracture with 
rhinitis, and has been afforded a VA medical examination 
regarding that disorder, the RO has not undertaken a formal 
rating action.  While the issue has been certified for 
appeal, it is not in appellate status, and will be referred 
to the RO for actions deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a left orbital wall 
fracture are manifested by normal visual acuity and field of 
vision and regular episodes of pain. 



CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
left orbital wall fracture have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.75, 4.76, 4.77, 4.84a, Code 
6009 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that in July 1987, the veteran 
was struck by a golf ball.  The globe of his right eye was 
ruptured and the lids were lacerated.  A globe repair was 
attempted on the day of the injury.  In August the veteran's 
right eye was enucleated and a dermal fat implant was 
performed.  In May 1991 it was determined that the veteran 
was not required to have a physical examination prior to 
separation.  

By rating decision dated in November 1991, service connection 
was established, in pertinent part, for residuals of a left 
orbital wall fracture and a noncompensable evaluation was 
awarded based on the veteran's service medical records.  The 
noncompensable evaluation was continued by rating decision 
dated in May 1992.

A May 1996 VA visual acuity examination report states that 
the veteran had a prosthesis for his right eye.  The vision 
in his left eye was corrected to 20/15.  He did not have 
diplopia or a visual field deficit in his left eye.  The 
diagnosis was stable ocular health left eye without diplopia 
or visual field deficit. 

In May 1996, the veteran requested an increased rating for 
the service-connected left eye disorder.  The RO denied an 
increased rating in February 1997.

A June 1997 joint letter from the veteran's crew leader and 
shop steward states that he had complained of pain in his eye 
on more than one occasion.  On those occasions he had to sit 
until the pain ceased.  

The veteran was afforded a personal hearing in June 1997 
regarding service connection for a left eye condition.  
During the hearing, he testified that for two years he had 
been getting tremendous pains behind his eye two or three 
times a month.  He had the pains at work about twice a month 
and with weather changes.  He did not know if they were 
caused by the crack in the orbital ball.  His vision had 
worsened from 20/15 to 20/25 in one year.  He took Motrin 
when the pain is tremendous.  He felt the most recent VA 
examination was insufficient because the examiner ignored his 
complaints, he did not even document them.  He also told the 
veteran that they could take a chance with surgery for his 
pain problem, but there was a 50 percent chance it would 
leave him blind.  

During a July 1997 VA nose and throat examination, the 
veteran's nose appeared to be unremarkable.  The X-rays 
revealed dental wire fixation.  Some soft tissue fullness in 
the posterior aspect of the right naris cavity and 
obliteration with or without involvement of the nasopharynx 
was also observed.  The diagnoses were that the veteran 
claimed to have been struck in the right eye with a golf 
ball, surgical enucleation of the right eye and bilateral 
orbit facial and right eye fractures.

During a February 1998 VA eye examination, the veteran 
complained of a sharp pain of the right [left] eye that may 
appear suddenly without provocation.  The pain was sometimes 
associated with blurred vision.  The blurred vision would 
occur two or three times a week and last from five to 30 
minutes, ending without any residuals.  On examination the 
veteran's right prosthesis was noted.  On the left, his far 
vision was 20/20 uncorrected and corrected.  His glasses were 
+1 in each eye.  His near vision was uncorrected Jaeger 2 at 
14 inches and corrected Jaeger 1 at 12 inches using the +1 
sphere.  The lids were normal.  The left eye had a normal 
cornea.  The vulvar and tarsal conjunctivae were normal.  The 
corneas, iris and lens were normal under slit lamp 
examination.  The fundus of the left eyed showed the red 
reflex and the media to be clear.  No diabetic retinopathy 
could be seen.  The confrontation field was normal.  He had 
no diplopia.  The diagnoses were surgical anophthalmia of the 
right eye following injury and hyperopia of the left eye.  


Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Fundoscopic and 
ophthalmologic findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(1998).  Measurement of the visual field will be made when 
there is disease of the optic nerve or when otherwise 
indicated.  38 C.F.R. § 4.76 (1998).

An unhealed injury of the eye is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  38 C.F.R. § 
4.84a, DC 6009 (1998).

The February 1998 examination found that the veteran's vision 
was 20/20 in his left eye, there was no diplopia, and visual 
confrontation field was normal; therefore there is no 
impairment of visual acuity.  Therefore, the veteran is not 
entitled to a compensable evaluation for either diplopia or 
muscle function, which is based on diplopia.  

The 1996 and 1998 examination reports do contain complaints 
of pain.  The veteran complained of pain during his personal 
hearing.  The veteran's complaints of pain and testimony 
regarding pain are consistent.  The veteran's complaints and 
testimony are corroborated by the June 1997 joint letter from 
the veteran's crew leader and shop steward.  The letter notes 
that the veteran has had pain that required him to stop 
working on occasion.  Therefore, applying the provisions of 
Diagnostic Code 6009 regarding pain and resolving all doubt 
in favor of the appellant, a 10 percent evaluation is in 
order for his left eye disability.  38 U.S.C.A. § 5107.  
Since there has been no decrease in visual acuity or the 
field of vision, a rating in excess of 10 percent is not for 
assignment.  38 C.F.R. § 4.84a, Diagnostic Code 6009.


ORDER

A 10 percent evaluation for residuals of a left orbital wall 
fracture is granted, subject to the law and regulations 
governing the criteria for award of monetary benefits.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals




